Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement is made and entered into this 27 day of June, 1990, by
and among INET, Inc., a Texas corporation (the “Employer”), and Michael J.
Reiman, an individual residing in the State of Texas (the “Employee”).

 

RECITALS:

 

A.                                   Employer is engaged as a telecommunications
equipment manufacturer;

 

B.                                     Employer desires to engage Employee as an
employee to perform the services required of him by the terms hereof;

 

C.                                     Employer desires to provide an incentive
for Employee to participate in the growth and successful operation of Employer;

 

D.                                    Employee desires to accept employment as
an employee of Employer; and

 

E.                                      Employer desires to protect its
legitimate business interests.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereby agree as follows:

 


ARTICLE I

 


ASSOCIATION AND RELATIONSHIP

 

1.1  Nature of Employment.  Employer hereby employs Employee and Employee hereby
accepts such employment from Employer upon the terms and conditions herein set
forth. In his employment with Employer, Employee may be assigned to any
territory, may be directed to occupy various positions, and may be required to
work in any location, all this designated by Employer as it determines to be in
its best interest.

 

1.2  Nature of Relationship.  Employer agrees to employ Employee and Employee
agrees to render his exclusive services to Employer with such duties as may be
assigned to him from time to time by Employer. Employee agrees to perform his
duties in accordance with any rules and regulations promulgated by Employer. It
is expressly agreed that the continued employment of Employee by Employer from
the date of this Agreement is part of Employee’s consideration for this
Agreement.

 

1

--------------------------------------------------------------------------------


 

1.3  Exclusive Services. Employee shall devote his entire time and attention to
Employer’s business and affairs and shall not, without the consent of the Board
of Directors of Employer, either directly or indirectly, engage in any other
profession or business which would necessitate Employee giving an appreciable
portion of his time and effort to the detriment of Employer’s business. Passive
and personal investments and the conduct of private business affairs shall not
be prohibited under this Agreement to the extent that such activities do not
detrimentally affect Employer’s business.

 


ARTICLE II

 


COMPENSATION

 

2.1  Compensation. In consideration of his services, Employer agrees that during
the term of this Agreement, Employee shall be paid Three Thousand Four Hundred
dollars ($3,400.00) per calendar month.

 

2.2  Stock Option Arrangement.  In consideration of Employee’s employment with
Employer and in order to provide Employee with an opportunity to purchase a
proprietary interest in Employer, Employer agrees to grant Employee a stock
option pursuant to a Stock Option Agreement to be executed by the parties.

 

2.3  Working Facilities.  Employee shall be furnished with such facilities and
services as may be required by his position and the adequate performance of his
duties.

 

2.4  Reimbursement of Expenses.  The Employer shall reimburse the Employee for
all reasonable and necessary expenses incurred in the performance of his duties
hereunder.

 


ARTICLE III

 


COVENANT NOT TO COMPETE

 

3.1  Covenant.  Employee hereby agrees that during the term of this Agreement
and for a period of two (2) years after the termination hereof, regardless of
the cause of termination, Employee will not directly or indirectly, either
through any kind of ownership (other than ownership of securities of a publicly
held corporation of which Employee owns less than one percent of any class of
outstanding securities), or as a director, officer, principal, agent, employee,
employer, advisor, consultant, co-partner, or in any individual or
representative capacity whatever, either for his own benefit or for the benefit
of any other person, firm, or corporation, without the prior written consent of
the Board of Directors of Employer, compete with Employer by engaging in any of
the following acts, which acts shall be considered violations of this covenant
not to compete:

 

2

--------------------------------------------------------------------------------


 

(a)                                  Directly or indirectly engage in the
selling or merchandising of any Product Line (hereinafter defined) which
Employer sells, solicits the sale of, or otherwise merchandises the Product
Line;

 

(b)                                 Canvass, solicit, accept, or perform any
type of work then performed by Employer with respect to the Product Line of any
Supplier (hereinafter defined) of Employer, including but not limited to, the
solicitation of the right to sell, merchandise, or distribute any Product Line
of a Supplier;

 

(c)                                  Directly or indirectly induce or attempt to
induce any Supplier or Customer (hereinafter defined) to withdraw, curtail, or
cancel its business with Employer;

 

(d)                                 Give or attempt to give any person,
partnership, or corporation the right to solicit or canvass any Supplier for the
selling, merchandising, or distribution of any Product Line; or

 

(e)                                  Directly or indirectly disclose to any
person, partnership, or corporation, the name of any Supplier.

 

3.2  Definitions.

 

(a)                                  Product Line. As used herein the term
“Product Line” includes any form of goods, merchandise, or product that is
manufactured, merchandised, sold, or in any way produced or distributed by
Employer or a Supplier of Employer.

 

(b)                                 Suppliers. As used herein the term
“Suppliers” includes any individual or business entity for which Employer
merchandises, sells, or otherwise aids in the distribution of any goods,
merchandise, or products of any kind during the term of this Agreement; from
which Employer purchases any goods, merchandise, or products of any kind for
resale during the term of this Agreement; or prospective suppliers with which
Employee has reason to believe negotiations are under way upon termination of
this Agreement.

 

(c)                                  Customers. As used herein the term
“Customers” includes any individual or business entity which has purchased any
goods, merchandise, or products from Employer, or any architect, engineer,
programmer or designer that has recommended any item of a Product Line or
consulted with Employer regarding any Product Line.

 

3

--------------------------------------------------------------------------------


 


ARTICLE IV

 


CONFIDENTIAL INFORMATION

 

4.1  Nondisclosure. Employee expressly covenants and agrees that he will not,
during his employment with Employer or at any time after the termination hereof,
irrespective of the time, manner, or cause of the termination, directly or
indirectly, reveal, divulge, disclose, or communicate to any person, film, or
corporation, other than authorized officers, directors, and employees of
Employer, in any manner whatsoever, any Confidential Information of Employer or
any of its subsidiaries or affiliates without the prior written consent of the
Board of Directors of Employer.

 

4.2  Definition of “Confidential Information”. As used herein, “Confidential
Information” means information of any kind, nature, and description disclosed
to, discovered by, or otherwise known by Employee as a direct or indirect
consequence of or through his employment with Employer, not generally known in
the businesses in which Employer is or may become engaged, about Employer’s
business, merchandise, processes and services, including, but not limited to,
information relating to Employer’s research, developments, inventions, product
lines, designs, purchasing, finances and financial affairs, marketing,
merchandising, clients, customers, architects, designers, or persons or concerns
likely to become clients, customers, architects, or designers, any past or
present merchandise or supply sources, or persons or concerns likely to become
merchandise or supply sources in the future, system designs, procedure manuals,
the prices it obtains or has obtained or at which it sells or has sold its
services or products, the name of its personnel, automated data programs,
reports, personnel procedures, and supply and service resources.

 

4.3  Return of Confidential Information. Upon termination of this Agreement,
unless authorized to the contrary in writing by the Board of Directors of
Employer, Employee will surrender to Employer all Confidential Information,
including, but not limited to, all lists, charts, schedules, reports, financial
statements, books, and records, and all copies thereof, of Employee and any and
all other property belonging to Employer whatsoever.

 


ARTICLE V

 

SURVIVAL OF COVENANTS

 

In the event of termination of this Agreement, with or without cause, then (a)
the covenant contained in Article ill hereof shall survive for a period of two
(2) years after the date this Agreement is terminated and (b) the covenant
contained in Article IV hereof shall survive indefinitely. During the
continuation, the covenants shall remain in full force and effect as if the
Agreement were continuing.

 

4

--------------------------------------------------------------------------------


 

ARTICLE VI

 

ENFORCEMENT OF COVENANTS

 

Employee agrees that a violation in his part of any covenant contained in this
agreement will cause such damage to Employer as will be irreparable and for that
reason, Employee further agrees that Employer shall be entitled, as a matter of
right, to an injunction out of any court of competent jurisdiction, restraining
any further violation of said covenants by Employee, his employer, employees,
partners, or agents. Such right to injunction shall be cumulative and in
addition to whatever other remedies Employer may have, including, specifically,
recovery of liquidated and additional damages. Employee expressly acknowledges
and agrees that the respective covenants and agreements contained herein are
reasonable as to both scope and time. Employee and Employer expressly
acknowledge and agree that such covenants and agreements shall be construed in
such a manner as to be enforceable under applicable laws if a court of competent
jurisdiction determines that a more limited scope of time is required.

 

ARTICLE VII

 

TERM OF AGREEMENT

 

7.1  Term.  The term of this Agreement shall be for a period of one year from
the date hereof, and shall, without the necessity of any action by either party,
automatically renew for subsequent one year periods, but subject to termination
by the Employer giving thirty (30) days or more written notice to the Employee.
In the event of termination, Employer shall be under no obligation to Employee
except to pay him such salary as he may be entitled to receive up to the time of
termination.

 

7.2  Immediate Termination. Employer may terminate this Agreement without notice
if Employee breaches any of the covenants of this Agreement including, but not
limited to, disclosing Confidential Information, or in any way jeopardizing the
professional integrity, reputation, or client relationships of Employer. The
determination of a breach of any covenant for purposes of this section shall be
at Employer’s sole discretion.

 

7.3  Mutual Agreement. Employee’s employment under this Agreement may be
terminated by mutual written agreement of Employee and Employer.

 

7.4  Illness or Incapacity. If during the term of this Agreement, or any renewal
term, the Employee should be prevented from performing his duties by reason of
illness or incapacity for an aggregate of three (3) months in anyone year, the
Employer shall not be obligated to pay the Employee any compensation for any
period of absence in excess of the aggregate of three (3) months in any year. If
during the term of this Employment Agreement, or any renewal term, the Employee
should be prevented from performing his duties by reason of illness or
incapacity for a continuous period of three (3) months, then the Employer, may,
if it so elects, upon thirty (30) days’ prior notice, terminate the Employee’s
employment.

 

5

--------------------------------------------------------------------------------


 

7.5  Death of Employee. In the event of the Employee’s death during the term of
this Agreement, this Agreement shall terminate immediately and the Employee’s
estate shall receive the salary due to the Employee through the last day of the
calendar month in which his death shall have occurred.

 

7.6  Termination Upon Sale of Business. Notwithstanding anything herein
contained to the contrary, the Employer may terminate this Agreement upon thirty
(30) days’ written notice to the Employee upon the happening of any of the
following events; (A) the sale by the Employer of substantially all of its
assets; (B) the sale, exchange or other disposition, in one transaction, of
fifty- one percent (51 %) of the outstanding shares of the Employer; (C) a
decision by the Employer to terminate its business and liquidate its assets; or
(D) the merger or consolidation of the Employer in a transaction in which the
shareholders of the Employer receive less than fifty per cent (50%) of the
outstanding voting shares of the new or continuing entity.

 

ARTICLE VIII

 

MISCELLANEOUS

 

8.1  Notice. All notices provided for by this Agreement shall be made in
writing; (a) either by actual delivery of the notice to the party thereunto
entitled; or (b) by the mailing of the notice in the United States mail
addressed to the party to be notified at the address listed below (or at such
other address as may have been designated by written notice), certified or
registered mail, return receipt requested. The notice shall be deemed to be
received (a) if by personal delivery, on the date of its actual receipt by the
party entitled thereto or (b) if by mail, on the date of deposit in the United
States mail.

 

EMPLOYER:

 

INET, Inc.

 

 

740 East Campbell

 

 

Suite 812

 

 

Richardson, Texas 75081

 

 

 

EMPLOYEE:

 

Michael J. Reiman

 

 

615 Hilltop Circle

 

 

Wylie, Texas 75098

 

8.2  Entire Agreement. This Agreement contains the entire agreement of the
parties and supercedes all prior agreements and understandings, oral or written,
if any, between the parties. No modification or amendment of any of the terms,
conditions, or provisions herein may be made otherwise than by written agreement
signed by the parties.

 

6

--------------------------------------------------------------------------------


 

8.3  Governing Law. The laws of the State of Texas shall govern the validity,
construction, enforcement and interpretation of this Agreement.

 

8.4  Parties Bound. This Agreement and the rights and obligations hereunder
shall be binding upon and inure to the benefit of Employer, Employee, and their
respective heirs, personal representatives, successors, and assigns; provided,
however, that Employee may not assign any rights or obligations hereunder
without the express written consent of Employer. This Agreement shall also bind
and inure to the benefit of any successor of Employer by merger or
consolidation, or any assignee of all or substantially all of Employer’s
properties.

 

8.5  Savings Clause. If anyone or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal, or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect the validity and enforceability of any other provisions hereof. Further,
should any provisions within this Agreement ever be reformed or rewritten by a
judicial body, such provisions as so rewritten shall be binding upon Employer
and Employee.

 

8.6  Waiver of Breach. The waiver by any party of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any subsequent
breach by any party.

 

8.7  Descriptive Heading. Titles to paragraphs are for information purposes only
and shall not be used for interpretation of this Agreement.

 

8.8  Multiple Counterparts. This Agreement has been executed in a number of
identical counterparts, each of which for all purposes is to be deemed an
original, and all of which constitute, collectively, one agreement; but in
making proof of this Agreement, it shall not be necessary to produce or account
for more than one such counterpart.

 

IN WITNESS WHEREOF, this Agreement is signed and executed the day and year rust
above written.

 

EMPLOYER:

EMPLOYEE:

 

 

 

 

/s/ Mark A. Weinzierl

 

/s/ Michael J. Reiman

 

INET, Inc.

Michael J. Reiman

By:

 

Mark A. Weinzierl

 

 

Title:

 

Secretary

 

 

 

7

--------------------------------------------------------------------------------